DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10,941,467 (‘467). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of ‘467 teach a steel composition and microstructure which overlaps the limitations of instant claim 1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
The claim limitations of instant claim 1 and claims 1-13 of ‘467 are summarized in the table below.

Instant Claim 1
Claims 1-13 of ‘467
Composition (wt.%):


C
0.06-0.18
0.06 to 0.15
Si
1.5 or less (excluding 0)
more than 0 and 1.2 or less
Mn
1.7-2.5
1.7 to 2.7
Mo
0.15 or less (excluding 0)
more than 0 and 0.15 or less
Cr
1.0 or less (excluding 0)
more than 0 and 1.0 or less
P
0.1 or less
0.1 or less 
S
0.01 or less
0.01 or less 
Al
1.0 or less (excluding 0)
more than 0 and 1.0 or less 
Ti
0.001-0.04
0.001 to 0.04
Nb
0.001-0.04
0.001 to 0.04
N
0.01 or less
0.01 or less
B
0.01 or less (excluding 0)
more than 0 and 0.01 or less
Sb
0.05 or less (excluding 0)
more than 0 and 0.05 or less
Fe and impurities
Balance
Balance
Microstructure (%):


Ferrite
40 or more
10 to 70
Bainite, Fresh Martensite, and Retained Austenite
Balance
---
Bainite and Retained Austenite
---
10 to 50
Fresh Martensite
19-35
Balance
Ratio Mb/Mt
60 or more
60 or more
Fresh Martensite size (µm)
3 or less
3 or less


Note that claims 1-3 of ‘467 teach a microstructure, in area percent, 10-70% ferrite, 10-50% bainite and retained austenite, and a remainder of fresh martensite. Thus, the martensite content of claims 1-3 of ‘467 is 0-80%, which overlaps with the instantly claimed range of 19-35%.
The claims of ‘467 teach various features of the instant claims, such as a galvanizing layer (claims 10-13) which meets the limitation, and an expressional relationship between the strain hardening coefficient, the ductility, the tensile strength, and the yield ratio of the steel sheet (claims 3, 6, and 9) which overlaps the relationship range.
While the claims of ‘467 do not explicitly teach the instantly claimed Relationship 1, using the ranges of C, Si, Al, Mn, Mo and Cr (claims 1-3) of ‘467 with the claimed Relationship 1 leads to an overlapping range.
While the claims of ‘467 are silent as to the tensile strength, one of ordinary skill in the art would expect the steel sheet of claims 1-13 of ‘467 to have the same or overlapping tensile strength, because the steel sheet of claims 1-13 of ‘467 have an identical or substantially identical chemical composition, microstructure, and expressional relationship between the strain hardening coefficient, the ductility, the tensile strength, and the yield ratio of the steel sheet, as discussed above. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Response to Arguments
Applicant’s arguments, see pp. 6-10, filed 5/2/2022, with respect to the previous rejections under 35 U.S.C 112 and 35 U.S.C. 103 have been fully considered and are persuasive in view of the current amendments to the claims.  Thus, these rejections have been withdrawn.
Applicant requested reconsideration of the previous nonstatutory obviousness-type double patenting rejection over copending application No. 16/520,935, because claim 1 has been amended to further define the claimed fresh martensite. 
Examiner notes that the previous nonstatutory obviousness-type double patenting rejection over copending application No. 16/520,935 has been withdrawn, because application No. 16/520,935 has been patented (US, 10,941,467). However, the instant claims 1-4 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10,941,467. Although the instant claim 1 has been amended to recite 19-35% fresh martensite, claims 1-3 of U.S. Patent No. US 10,941,467 teach a microstructure, in area percent, 10-70% ferrite, 10-50% bainite and retained austenite, and a remainder of fresh martensite. Thus, the martensite content of claims 1-3 of ‘467 is 0-80%, which overlaps with the instantly claimed range of 19-35%. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734